Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, Chang (US Patent #10,298,456), discloses “a plurality of data processing stages to process the data tuples, wherein each data processing stage comprises: a set of storage elements to receive a clock signal and, in response to the clock signal, to store a set of input values for the data processing stage during a clock cycle, and a clock gating circuit having a first input to receive the clock signal and a second input to receive a clock valid signal that (i) is active when the data processing stage receives a data tuple to process and (ii) is inactive when the data processing stage receives an idle signal, wherein when the clock valid signal is active during a first clock cycle, the clock gating circuit provides an active cycle of a clock signal to the set of storage elements to accept a new set of input values for storage during the first clock cycle, wherein when the clock valid signal is inactive during a second clock cycle, the clock gating circuit does not provide an active cycle of the clock signal to the set of storage elements during the second clock cycle, which prevents the set of storage elements and a plurality of other elements of the data processing stage from changing their operational states”. However, the prior art differs from the present invention because the prior art fails to disclose “a first data bus; and a transmission device that is electrically connected to the first data bus at an output side thereof and configured to receive data and another signal different from the data, wherein the transmission device is configured to supply the data to the first data bus in a first period during which a valid signal is in an active level, and supply a signal corresponding to the received another signal to the first data bus in a second period during which the valid signal is in a non-active level”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1, 14 and 18 identify the distinct features “a first data bus; and a transmission device that is electrically connected to the first data bus at an output side thereof and configured to receive data and another signal different from the data, wherein the transmission device is configured to supply the data to the first data bus in a first period during which a valid signal is in an active level, and supply a signal corresponding to the received another signal to the first data bus in a second period during which the valid signal is in a non-active level", which are not taught or suggested by the prior art of records. 
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135